     Case 2:17-cv-01245-JNP-EJF Document 122 Filed 10/04/19 Page 1 of 4




Stephen E. W. Hale (5285)                    John W. Mackay (6923)
Bentley J. Tolk (6665)                       RAY QUINNEY & NEBEKER P.C.
Rodger M. Burge (8582)                       36 South State Street, Suite 1400
PARR BROWN GEE & LOVELESS                    Salt Lake City, Utah 84111
101 South 200 East, Suite 700                Telephone: (801) 532-1500
Salt Lake City, Utah 84111                   Facsimile: (801) 532-7543
Telephone: (801) 532-7840                    jmackay@rqn.com
Facsimile: (801) 532-7750
shale@parrbrown.com
btolk@parrbrown.com

Thomas E. Lavender III (pro hac vice)
Kristopher R. Alderman (pro hac vice)
FISHER BROYLES, LLP
945 East Paces Ferry Road, Suite 2000
Atlanta, Georgia 30326
Telephone: (404) 400-4500
Facsimile: (404) 596-8887
ted.lavender@fisherbroyles.com
kris.alderman@fisherbroyles.com

Attorneys for Defendant ELAP Services, LLC


                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



IHC HEALTH SERVICES, INC., a non-profit                 OPPOSITION TO
Utah corporation,                                  INTERMOUNTAIN’S SHORT
                                                   FORM DISCOVERY MOTION
       Plaintiff,                                 CONCERNING ELAP’S REFUSAL
                                                     TO PRODUCE BUSINESS
v.                                                  STRATEGY DOCUMENTS
                                                      RESPONSIVE TO RFPs
ELAP SERVICES, LLC, a limited liability                   82–85 AND 91
company,
                                                 Case No. 2:17-cv-01245-JNP-EJF
       Defendant.
                                                 Judge Jill N. Parrish

                                                 Magistrate Judge Evelyn J. Furse
      Case 2:17-cv-01245-JNP-EJF Document 122 Filed 10/04/19 Page 2 of 4




       Plaintiff, IHC Health Services, Inc. (Intermountain) seeks to compel responses to six

discovery requests that expressly seek business plans this Court has already ruled were not

discoverable. The motion is premised on an untrue, unfounded, and unproven assumption that

ELAP failed to comply with this Court’s May 6 Order. First, ELAP complied with that Order.

Notably, Intermountain has not undertaken to show otherwise, but rather asked the Court to

assume ELAP has not complied. Second, even if ELAP had not complied with the May 6 Order,

the remedy would not be converting business plans outside the scope of discovery to

discoverable records. Significantly, Intermountain did not file a motion seeking sanctions for

failure to comply with the May 6 Order. Of course, Intermountain did not do so because such a

motion would require it to prove ELAP’s failure to comply, which Intermountain cannot do

because ELAP in fact complied with the May 6 Order.

       Previously, Intermountain and ELAP litigated the discoverability of business plans. RFP

44, the request before the Court when it entered its May 6 Order, broadly sought “all ELAP

business plans from January 1, 2008 to present.” ELAP objected because that request was overly

broad. The Court agreed and ordered that rather than producing “all ELAP business plans,”

ELAP was only required to produce “high level documents from January 1, 2008 to present

reflecting implemented strategic initiatives regarding payment for health care services.” This

ruling necessarily meant ELAP did not have to produce “all” business plans; in fact, the May 6

Order established the only business plans ELAP had to produce were those described in the

Order. ELAP complied with that Order. Through its current motion, Intermountain seeks to re-

litigate that Order and require ELAP to produce additional business plans.


                                                2
      Case 2:17-cv-01245-JNP-EJF Document 122 Filed 10/04/19 Page 3 of 4




       The requests for production at issue in this motion plainly seek business plans outside the

scope of the May 6 Order. RFP 82 seeks thousands of documents ELAP pointed out would be

implicated by RFP 44 if it was not limited. Recognizing the problem with RFP 44’s breadth, the

Court limited it such that ELAP did not have to produce those documents. Intermountain’s

displeasure with the May 6 Order is evidenced by its serving RFP 82, which seeks precisely what

the Court said ELAP did not have to produce. RFP 83 and 84 seek business plans other than

those responsive to the May 6 Order by substituting the phrases “plans for how it will conduct

business” and “business objectives” for “business plans.” The substituted phrases are just

alternative ways of asking for business plans, and ELAP has already produced the business plans

the Court ruled were discoverable. RFP 85 seeks anticipated strategic initiatives despite the

Court ruling ELAP only had to produce implemented ones. RFP 91 merely seeks additional

business plans not subject to the May 6 Order. Intermountain’s argument it does not seek

business plans is belied by the title of its motion.

       The Court already ruled on this issue and should not revisit it.



       Respectfully submitted this 4th day of October 2019.


                                               PARR BROWN GEE & LOVELESS

                                               By: /s/ Bentley J. Tolk
                                                      Bentley J. Tolk

                                               Attorneys for Defendant ELAP Services, LLC




                                                   3
      Case 2:17-cv-01245-JNP-EJF Document 122 Filed 10/04/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of October, 2019, a true and correct copy of the

foregoing OPPOSITION TO INTERMOUNTAIN’S SHORT FORM DISCOVERY

MOTION CONCERNING ELAP’S REFUSAL TO PRODUCE BUSINESS STRATEGY

DOCUMENTS RESPONSIVE TO RFPs 82-85 AND 91 was served via electronic service on

the following:

                      Alan C. Bradshaw
                      Chad R. Derum
                      Douglas J. Crapo
                      MANNING CURTIS BRADSHAW & BEDNAR PLLC
                      136 E. South Temple, Suite 1300
                      Salt Lake City, Utah 84111
                      abradshaw@mc2b.com
                      cderum@mc2b.com
                      dcrapo@mc2b.com

                      John W. Mackay
                      RAY QUINNEY & NEBEKER P.C.
                      36 South State Street, Suite 1400
                      Salt Lake City, Utah 84111
                      Telephone: (801) 532-1500
                      Facsimile: (801) 532-7543
                      jmackay@rqn.com



                                                     /s/ Bentley J. Tolk




                                                 4
